Citation Nr: 0016244	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  93-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensable disability evaluations for 
patellofemoral syndrome of the right and left knees. 


INTRODUCTION

The veteran served on active duty from November 1981 to July 
1991. This matter comes on appeal from a March 1992 decision 
by the Oakland, California, VA Regional Office which granted 
service connection and assigned noncompensable evaluations 
for patellofemoral syndrome of the right and left knees.


FINDING OF FACT

There is no medical or other relevant evidence concerning the 
service-connected bilateral knee condition and the veteran 
failed, without good cause, to report for a scheduled VA 
examination.


CONCLUSION OF LAW

Compensable evaluations for patellofemoral syndrome of the 
right and left knees is denied. 38 C.F.R. § 3.655(a)(b) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms "examination'' and 
"reexamination'' include periods of hospital observation 
when required by VA. When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655(a)(b).

In the present case, service connection for patellofemoral 
syndrome was granted in a rating decision in March 1992. 
Noncompensable evaluations were assigned on the bases that a 
compensable level of disability was not shown by the Physical 
Evaluation Board report and that the veteran had canceled a 
scheduled VA examination. In June 1995, the Board remanded 
the case to provide the veteran an opportunity to submit 
additional evidence in support of his claim and to have him 
examined. After obtaining a current address for the veteran, 
the RO, by letter, requested additional evidence in support 
of his claim. He was advised that failure to report for a 
scheduled VA examination would result in adjudication on the 
basis of the evidence of record or denial of his claim. The 
San Francisco VA Medical Center notified the veteran of an 
examination scheduled for February 2000, but he did not 
report. The veteran has failed to submit evidence in support 
of his claim or to give good cause for his failure to report 
for the scheduled rating examination. In the absence of 
medical or other relevant evidence concerning the service-
connected bilateral knee condition and the veteran's failure 
to report for the scheduled VA examination, his claim for a 
compensable evaluation is denied. 38 C.F.R. § 3.655.


ORDER

Entitlement to compensable disability evaluations for 
patellofemoral syndrome of the right and left knees is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

